DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 37-58 are pending.
Claims 1-36 were cancelled.
Claim 37 is currently amended.
Claims 45-46 and 50-51 are withdrawn as being directed to a non-elected invention, the election having been made on 9/3/2019.
Claims 37-44, 47-49, and 52-58 have been examined.

Priority
This application has PRO 62/591,160 11/27/2017
This application has PRO 62/568,201 10/04/2017
This application has PRO 62/530,803 07/10/2017
This application has PRO 62/441,115 12/30/2016

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Rejection
The rejection of claims 37-38, 42, and 52-55 under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. is withdrawn because more relevant combination of prior art references is applied to the amended claims as a new ground of rejection.
The rejection of claims 43-44 and 48-49 under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Jones, in view of Dagan et al., in view of Costantino et al., and further in view of Baglioni et al. is withdrawn because more relevant combination of prior art references is applied to the amended claims as a new ground of rejection.
Claims 39-41, 47, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Jones in view of Dagan et al., in view of Costantino et al., and further in view of Zimmerman et al is withdrawn because more relevant combination of prior art references is applied to the amended claims as a new ground of rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 37-38, 40-42, 47, and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1-9, previously cited 7/19/2021) in view of Yang et al. (WO 2015/054658 A1) and Costantino et al. (US 2009/0117148 A1, previously cited 9/15/2020).
Claim 37 is drawn to a composition comprising multiple carrier-protein antigen conjugates comprising at least 20 distinct capsular polysaccharides of Streptococcus pneumonia, and wherein,conjugated to a carrier protein
(a) the capsular polysaccharide in each distinct carrier protein-antigen conjugate is from a different serotype of Streptococcus pneumoniae;
(b) the carrier protein of the carrier protein-antigen conjugates is a polypeptide comprising at least one T-cell activating epitope and at least three non-natural amino acids (nnAAs) substituted for a naturally occurring amino acid in the polypeptide, wherein the capsular polysaccharides are 
(c) there is a distinct earner protein-antigen conjugate for each of Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F;
(d) there are at least seven additional distinct carrier protein-antigen conjugates comprising a capsular polysaccharide from a Streptococcus pneumoniae serotype selected from the group consistingofserotypes2, 6C, 8, 9N, 10.A, 12F, 15A, 15B, 15C, 16F, 17F, 20, 20.A, 20B, 22F, 23A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F and 38;
(e) the overall (weight by weight) ratio of all serotype polysaccharides to carrier protein in the composition is at least 1.0;
(f) each distinct carrier protein-antigen conjugate comprises the same carrier protein; and
(g) there is less than about 25~fo (by weight) total free capsular polysaccharide present in the composition.
Durando et al. teach pneumococcal polysaccharide vaccine conjugated to a carrier protein of CRM197 (Title). Durando et al. teach the plain polysaccharides are T-cell-independent antigens able to stimulate antibody production, but not lead to an expansion of serotype-specific B cells, or to the creation of serotype-specific memory B cells. Durando et al. further teach a carrier protein conjugated polysaccharide vaccine (e.g., CRM197 conjugate) can be processed and then presented by MHC calss II molecules to activate helper T-cell process resulting in the following benefits of (a) enhancement of immune response provided by the B cells, (b) increase of specificity and functionality of the antibody response, (c) induce memory B cell production, and (d) Enables a booster response on exposure to the antigen during natural infection (p3, col 2, para 1). For the advantages of using a carrier protein (e.g., CRM197) conjugated polysaccharide antigens taught by Durando et al., one of ordinary skill in the art would have been taught and/or satisfying the limitation (a). Durando et al. teach the polysaccharide vaccines are selected from commonly used serotypes of Streptococcus pneumonia disclosed in 14-valent, 17-valent, and 23-valent shown as follows (p3 Table 1). 
    PNG
    media_image1.png
    153
    924
    media_image1.png
    Greyscale
Durando et al. show a 23-valent vaccine conjugate comprising at least seven distinct serotypes of Streptococcus pneumonia marked by oval as follows, satisfying the limitation (d). Because Durando et al. show the underlined serotype of antigen 6A is commonly included in multivalent polysaccharide vaccines, one of ordinary skill in the art would have been suggested and/or motivated to include a 6A and/or other serotypes of polysaccharide antigens to further improve the 23-valent vaccine conjugates, satisfying the limitation (c). Durando et al. teach the carrier protein (e.g., CRM197) is also processed within the B-cell, the peptides produced are presented (via MHC class II molecules) to carrier-peptide-specific helper T cells (p3, col 2, para 1), reading on a polypeptide comprising at least one T-cell activating epitope in limitation (b). 

    PNG
    media_image2.png
    320
    170
    media_image2.png
    Greyscale
Durando et al. teach the carrier protein of CRM197 comprising at least one T-cell activating epitope, but do not teach polysaccharide antigens linked to the carrier protein non-natural amino acids in the carrier protein. 
Yang et al. teach a polypeptide or antibody conjugate comprising modified/non-natural amino acid residues [Abstract, 0068]. Yang et al. teach the incorporated non-natural amino acid is para-azido methyl (pAMF) [0016, reading on the limitation (f). Yang et al. further teach the polypeptide comprising non-natural amino acid (e.g., pAMF) is made in the presence of a pair of orthogonal tRNA and orthogonal tRNA synthetase [0097], reading on at least three non-natural amino acids (nnAAs) substituted for a naturally occurring amino acid in the polypeptide in the limitation (b).
Durando et al. in view of Yang et al. do not explicitly the overall (weight by weight) ratio of all serotype polysaccharides to the carrier protein of CRM197 in the composition is at least 1.0.
Similarly, Costantino suggests the polysaccharides are made for multivalent saccharide vaccines comprising capsular saccharides from different serogroups of Streptococcus pneumoniae (pneumococcus)[0022-0023, 0080]. Costantino teaches polysaccharide antigens conjugated to a carrier protein of CRM197 [0080, 0152, claim 3]. Costantino further teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034], reading on the limitation (e). MEPE 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” In the reading on the limitation (g).

    PNG
    media_image3.png
    96
    323
    media_image3.png
    Greyscale

With respect to claim 38, Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13-valent). Durando et al. suggest other additional serotypes comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I) can be further conjugated to optimize a multivalent polysaccharide vaccines, reading on the limitation (i) in claim 38.
With respect to claims 40-41 and 47, Yang et al. teach the incorporated non-natural amino acid is para-azido methyl (pAMF) [0016, 00109-compound A30].
With respect to claim 42, Durando et al. teach the protein carrier comprising at least one T-cell activating is CRM197 (Title; p3, col 1, para 2).
With respect to claims 52-53, Costantino suggests the overall weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034], reading on the limitation (e). See MEPE 2144.05. For instance, when each individual serotype of polysaccharide antigen to carrier protein at weight ratio of 1.5:1, it would read on the overall weight ratio of all serotype polysaccharides to carrier protein at 1.5.
With respect to claims 54-55, Yang et al. teach the non-natural amino acids are 
One of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to combine Durando’s CRM197 carrier protein polysaccharide vaccine conjugate with Yang’s teaching of incorporating a non-natural amino acid (e.g., pAMF) into a carrier polypeptide because Yang et al. teach the use of non-natural amino acids incorporated into a polypeptide for site-specification conjugation to control the uniformity and number of conjugated payloads [0007-0008, 0068]. The combination would have reasonable expectation of success because both references teach polypeptide conjugate.
One of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to combine the teachings (Durando et al. in view of Yang et al.) with Costantino’s weight ration of saccharide antigen to carrier protein because Costantino teaches the weight ratio of saccharide antigen to carrier protein of CRM197 (w/w) is a result effective variable and can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034]. The combination would have reasonable expectation of success because both Durando et al. and Costantino teach the use of CRM197 as a carrier protein of Streptococcus pneumonia polysaccharide antigens.
Applicant’s Arguments
(i) Durando’s polysaccharide are either no carrier protein and no suggestion to combine different serotypes polysaccharide vaccines disclosed in Table 1 (Remarks, 12, para 2).
(ii) The instant composition is superior to a 13-valent conjugate vaccine and a 23-valent free polysaccharide vaccine (Remarks, p12, last para bridging to p14).
(iii) Jones’s vaccine conjugate is made by functionalization of native amino acids not 
(iv) Durando et al. do not teach limitation g (Remarks, p16, para 2).
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant narrowly interpret Durando’s teachings. Durando et al. teach the vaccines are pneumococcal polysaccharide conjugate vaccine with CRM197 as the carrier protein (Title). Durando et al. teach the plain polysaccharides are T-cell-independent antigens able to stimulate antibody production, but not lead to an expansion of serotype-specific B cells, or to the creation of serotype-specific memory B cells. Durando et al. further teach the advantages of using CRM197 conjugated polysaccharide antigens comprising (a) enhancement of immune response provided by the B cells, (b) increase of specificity and functionality of the antibody response, (c) induce memory B cell production, and (d) Enables a booster response on exposure to the antigen during natural infection (p3, col 2, para 1). Thus, one of ordinary skill in the art would have been taught and/or motivated to covalently conjugate the plain polysaccharides of T-cell-independent antigens disclosed in Table 1 to a carrier protein CRM197 with the advantages taught by Durando et al. 
Applicant’s argument (ii) is not persuasive because applicant’s failed to show data by comparing the claimed product with the product of polysaccharide antigens covalently conjugated to the carrier protein of CRM197 as taught by the closest prior art of Durando et al.
Applicant’s argument (iii) is not persuasive because the arguments of Jones’s teachings do not apply to the new ground of rejection based on Durando et al. in view of Yang et al. and Costantino et al.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

2.	Claims 43-44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Yang et al. and Costantino et al. as applied to claims 37-38, 40-42, 47, 52-55 and further in view of Baglioni et al. (WO 2010/150230 A1, previously cited 7/19/2021).
Claim 43 is drawn to the carrier protein has at least 80% sequence identity to SEQ ID NO:1.
Durando et al. in view of Yang et al. and Costantino et al. teach a CRM197 carrier protein conjugate comprising incorporated non-natural amino acid is para-azido methyl (pAMF) for site-specific conjugation of capsular saccharides from different serotypes of Streptococcus pneumonia as applied to claims 37-38, 40-42, 47, and 52-55 above.
Durando et al. in view of Yang et al. and Costantino et al. do not explicitly show a CRM197 protein sequence for incorporation of non-natural amino acids.
Baglioni et al. teach CRM197 protein and derivatives (Title) as vaccine carriers known in the art (p1, line 15-20). Baglioni et al. show the CRM197 protein of SEQ ID NO: 4 with 98.5% homology to this instant SEQ ID No: 1 as follows, reading on claims 43-44 and 48-49.

    PNG
    media_image4.png
    596
    665
    media_image4.png
    Greyscale

One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Durando et al. in view of Yang et al. and Costantino et al.) with Baglioni’s CRM197 protein sequence because (a) Durando et al. in view of Yang et al. and Costantino et al. teach the use of CRM197 comprising non-natural amino acids as a polysaccharide vaccine carrier protein and (b) Baglioni et al. teach CRM197 derivative protein sequences (e.g., SEQ ID NO: 4). The combination would have reasonable expectation of success because the references teach CRM197 as a vaccine carrier protein.
Response to Arguments
Applicant's arguments of no non-natural amino acids in Baglioni’s SEQ ID NO: 4 (Remarks, p17), filed 10/19/2021 have been fully considered but they are not persuasive because 

3.	Claims 39 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Yang et al. and Costantino et al. as applied to claims 37-38, 40-42, 47, 52-55 and further in view of Zimmerman et al. (Bioconjugate Chem. 2014, 25, 351-361, cited in IDS 9/3/2019).
Claim 39 is drawn to capsular polysaccharides comprise a cyclooctyne group conjugated to the nnAAs cornprising an azido group or vice versa.
Durando et al. in view of Yang et al. and Costantino et al. teach a carrier protein (See Yang et al. [0009] polypeptide or antibody) comprising a non-natural amino acid of pAMF for site-specific conjugation of payloads (See Yang et al. [0016] and [00109, compound A30]) as applied to claims 37-38, 40-42, 47, and 52-55 above.
Durando et al. in view of Yang et al. and Costantino et al. do not explicitly teach functionalized capsular polysaccharides comprise a cyclooctyne group for conjugation to an azido 

    PNG
    media_image5.png
    244
    360
    media_image5.png
    Greyscale
Similarly, Zimmerman et al. teach a site-specific conjugation of a bioactive molecule to a carrier protein via a functionalized non-natural amino acid incorporated in the carrier protein. Zimmerman et al. teach incorporation of non-natural amino acid para-azidomethyl-L-phenylalanine (pAMF) to control the conjugated site and number of functionalized biomolecules (Abstract) via a click chemistry reaction shown as follows (p543, Fig 1C), consistent with Yang et al.

    PNG
    media_image6.png
    288
    1096
    media_image6.png
    Greyscale

Because Yang et al. teach incorporation of 1-6 non-natural amino acid of pAMF for site-specific conjugation of payloads [0016] and [00109, compound A30], one of ordinary skill in the art would have been taught and/or motivated to functionalized Durando’s polysaccharide antigen with a cyclooctyne group for site-specific conjugation to a carrier protein comprising pAMF, reading on claims 39 and 58. 
[AltContent: textbox ([img-media_image7.png]  [img-media_image8.png])]With respect to claim 56, a side-by-side comparison of Zimmerman's azide-alkyne cycloaddition reaction and applicant's formula XI is shown above. Although Zimmerman's functionalized PEG spacer is slightly different from the 
With respect to claim 57, Zimmerman's azide-alkyne cycloaddition reaction (p345,
Fig 1) compared to the compound of claim 56 is shown above, reading on n is 6, W is C and y is 1.
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Durando et al. in view of Yang et al. and Costantino et al.) with Zimmerman's azide-alkyne cycloaddition reaction because (a) Yang et al. teach the incorporation of a non-natural amino acid of pAMF comprising an azido group into a carrier protein for site-specific conjugation of a bioactive compound and (b) Zimmerman et al. teach functionalize a bioactive molecule with a cyclooctyne group for site-specific conjugation to a carrier protein comprising pAMF via click chemistry. The combination would have reasonable expectation of success because both Yang et al. and Zimmerman et al. teach incorporation of a non-natural amino acid of pAMF into a carrier protein for site-specific conjugation of a bioactive molecule.

Applicant’s Arguments
(i)	Zimmerman et al. teach a conjugate of an antibody conjugated to a small molecule, not a carrier protein conjugated to capsular polysaccharide of Streptococcus pneumonia as claimed (Remarks, p19, last para bridging to p20, whole page).
(ii)	Zimmerman et al. do not provide motivation for a skilled artisan to contemplate the incorporation of multiple nnAAs into specific sites within a carrier protein for conjugation to .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant’s argument of Durando et al. in view of Jones in view of Dagan et al., in view of Costantino et al. and further in view of Zimmerman et al. does not apply to the new ground of rejection of rejection of Durando et al. in view of Yang et al., in view of Costantino et al., and further in view of Zimmerman et al. In particular, Yang et al. teach the use of a non-natural amino acid of pAMF incorporated into a carrier protein (e.g., antibody [0016]) for site-specific conjugation of payloads [0008]. Yang et al. further teach the conjugate comprising a polypeptide or antibody and a payload is a small molecule or a macromolecule (e.g., polysaccharide antigens) [0068]. Thus, the argument (i) is not persuasive to overcome the new ground of rejection described above.
Applicant’s argument (ii) is not persuasive because applicant’s argument of Durando et al. in view of Jones in view of Dagan et al., in view of Costantino et al. and further in view of Zimmerman et al. does not apply to the new ground of rejection of rejection of Durando et al. in view of Yang et al., in view of Costantino et al., and further in view of Zimmerman et al. In particular, Yang et al. teach the non-natural amino acids are incorporated at least 1-6 residues suitable for a multivalent carrier [00114] at site-specific positions to optimize uniformity, yield and/or activity of the conjugate [0008]. Thus, the argument (ii) is not persuasive to overcome the new ground of rejection described above.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 37-38, 42-44, and 48-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 15-16, 129, 133, and 136 of copending Application No. 16/459,303 (the ‘303 application) in view of Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1-9, previously cited 7/19/2021) and Costantino et al. (US 2009/0117148 A1, previously cited 9/15/2020).
Claim 1 of the ‘303 application disclosed a carrier protein comprising at least 90% identity to SEQ ID NO: 9 of CRM 197 as follows, satisfying the limitation (b).

    PNG
    media_image9.png
    318
    1228
    media_image9.png
    Greyscale

Claim 1 of the ‘303 application does not explicitly teach the vaccines are different serotype of Streptococcus pneumonia.
Durando et al. further teach a carrier protein conjugated polysaccharide vaccine (e.g., CRM197 conjugate) can be processed and then presented by MHC calss II molecules to activate helper T-cell process resulting in the following benefits of (a) enhancement of immune response provided by the B cells, (b) increase of specificity and functionality of the antibody response, (c) induce memory B cell production, and (d) Enables a booster response on exposure to the antigen satisfying the limitation (a). Durando et al. teach the polysaccharide vaccines are selected from commonly used serotypes of Streptococcus pneumonia disclosed in 14-valent, 17-valent, and 23-valent shown as follows (p3 Table 1).

    PNG
    media_image1.png
    153
    924
    media_image1.png
    Greyscale

Durando et al. show a 23-valent vaccine conjugate comprising at least seven distinct serotypes of Streptococcus pneumonia marked by oval as follows, satisfying the limitation (d). Because Durando et al. show the underlined serotype of antigen 6A is commonly included in multivalent polysaccharide vaccines, one of ordinary skill in the art would have been suggested and/or motivated to include a 6A and/or other serotypes of polysaccharide antigens to further improve the 23-valent vaccine conjugates, satisfying the limitation (c). Durando et al. teach the carrier protein (e.g., CRM197) is also processed within the B-cell, the peptides produced are presented (via MHC class II molecules) to carrier-peptide-specific helper T cells (p3, col 2, para 1), reading on a polypeptide comprising at least one T-cell activating epitope in limitation (b). 
Claim 1 of the ‘303 application in view of Durando et al. do not explicitly teach total weight ratio of serotype polysaccharides to carrier protein ≥ 1.0.
Similarly, Costantino suggests the polysaccharides are made for multivalent saccharide reading on the limitation (e). MEPE 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” In the present case, when each individual serotype of polysaccharide antigen to carrier protein at weight ratio of 1.5:1, it would read on the overall weight ratio of all serotype polysaccharides to carrier protein at 1.5. Costantino shows free capsular polysaccharide present in the composition from 5.9%-6.6% shown as follows [0174], reading on the limitation (g).

    PNG
    media_image3.png
    96
    323
    media_image3.png
    Greyscale

With respect to the instant claim 38, Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13 valent). Durando et al. suggest other additional serotypes comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F (p3, Table I) can be further conjugated to optimize a multivalent polysaccharide vaccines, reading on the limitation (i) in claim 38.
Claims 5(g) and 6, 15-16, 129, 133, and 136 of the ‘303 application disclosed the non-natural amino acid is 2-amino-3-(4(azidomethyl)phenyl) propanoic acid (pAMF), satisfying the 
Claims 1 and 8 of the ‘303 application disclosed the carrier protein SEQ ID NO: 9 as a CRM197 derivative, satisfying the instant claims 42-44 and 48-49.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive because applicant’s argument of “Applicant will consider filing a terminal disclaimer after receiving an indication that each of the currently rejected claims is allowable” does not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
04-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615